In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                  Filed: December 14, 2017

* * * * * * * * * * * * * *
LAUREN GENSHAFT,                              *       No. 13-370V
                                              *
               Petitioner,                    *       Special Master Sanders
                                              *
v.                                            *
                                              *       Stipulation for Award; Tetanus-Diphtheria-
SECRETARY OF HEALTH AND                       *       acellular Pertussis (“TDaP”) Vaccine;
HUMAN SERVICES,                               *       Head Injury.
                                              *
          Respondent.                         *
* * * * * * * * * * * * * *

Steven A. Epstein, Law Office of Steven A. Epstein, PLLC, New York, NY, for Petitioner.
Christine M. Becer, United States Department of Justice, Washington, DC, for Respondent.

                                           DECISION1

       On June 3, 2013, Lauren Genshaft (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to -34
(2012). Petitioner alleged that, as a result of Tetanus-Diphtheria-acellular Pertussis (“TDaP”)
vaccine administered on May 6, 2008, she suffered a head injury. See Stip. at ¶¶ 1-4, ECF No.
72. Petitioner further alleged that she experienced residual effects of her injury for more than six
months. Id. at ¶ 4.

       On December 14, 2017, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation to Petitioner. Respondent denies that the TDaP
vaccine caused Petitioner’s alleged head injury, her current condition, or any other injury. Id. at
¶ 6. Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in

1
  This decision shall be posted on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899,
2913 (codified as amended at 44 U.S.C. § 3501 note (2012)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755. Hereafter,
for ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of
42 U.S.C. § 300aa (2012).
awarding damages, on the terms set forth therein.

        The parties stipulate that Petitioner shall receive the following compensation:

              A lump sum of $100,000.00 in the form of a check payable to [P]etitioner. This
              amount represents compensation for all damages that would be available under
              42 U.S.C. § 300aa-15(a).

Id. at ¶ 8.

      The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.

                                              s/Herbrina D. Sanders
                                              Herbrina D. Sanders
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                 2